EXHIBIT 10.40 IMPRIMIS PHARMACEUTICALS, INC. NOTICE OF STAND-ALONE RESTRICTED STOCK UNIT AWARD Grantee’s Name and Address: Mark L. Baum You (the “Grantee”) have been granted an award of Restricted Stock Units (the “Award”), subject to the terms and conditions of this Notice of Stand-Alone Restricted Stock Unit Award (the “Notice”) and the Stand-Alone Restricted Stock Unit Agreement (the “Agreement”) attached hereto, as follows. Award Number 1 Date of Award July 18, 2012 Total Number of Restricted Stock Units Awarded (the “Units”) Vesting Schedule: Subject to the Grantee’s Continuous Service and other limitations set forth in this Notice and the Agreement, the Units will “vest” in accordance with the following schedule (the “Vesting Schedule”): Twenty-five percent (25%) (or 200,000 Units) shall vest upon successful completion of a financing that results in aggregate cash proceeds to the Company of at least $5,000,000. Twenty-five percent (25%) (or 200,000 Units) shall vest when the Company meets the primary endpoints of its Phase III clinical studies for Impracor, as determined by the Board in its sole discretion. Twenty-five percent (25%) (or 200,000 Units) shall vest when the Company submits a New Drug Application for Impracor to the U.S. Food and Drug Administration. Twenty-five percent (25%) (or 200,000 Units) shall vest when the Company enters into a definitive license, collaboration or similar agreement for Impracor that would reasonably be expected to generate cash flow for the Company, as determined by the Board in its sole discretion. For purposes of clarity, the Units may vest and the goals set forth above may be achieved simultaneously, at different times and in any order. In the event of the Grantee’s change in status from Employee, Consultant or Director to any other status of Employee, Consultant or Director, the determination of whether such change in status results in a termination of Continuous Service will be determined in accordance with Section 409A of the Code. For purposes of this Notice and the Agreement, the term “vest” shall mean, with respect to any Units, that such Units are no longer subject to forfeiture to the Company.If the Grantee would become vested in a fraction of a Unit, such Unit shall not vest until the Grantee becomes vested in the entire Unit. Vesting shall cease upon the date the Grantee terminates Continuous Service for any reason, including death or Disability.In the event the Grantee terminates Continuous Service for any reason, including death or Disability, any unvested Units held by the Grantee immediately upon such termination of the Grantee’s Continuous Service shall be forfeited and deemed reconveyed to the Company and the Company shall thereafter be the legal and beneficial owner of such reconveyed Units and shall have all rights and interest in or related thereto without further action by the Grantee. IN WITNESS WHEREOF, the Company and the Grantee have executed this Notice and agree that the Award is to be governed by the terms and conditions of this Notice and the Agreement. IMPRIMIS PHARMACEUTICALS, INC. a Delaware corporation By: /s/ Andrew Boll Andrew Boll Title: Vice President of Accounting and Public Reporting Date: July 18, 2012 2 Grantee Acknowledges and Agrees: The Grantee acknowledges receipt of a copy of the Agreement and represents that he or she is familiar with the terms and provisions thereof, and hereby accepts the Award subject to all of the terms and provisions hereof and thereof.The Grantee has reviewed this Notice and the Agreement in their entirety, has had an opportunity to obtain the advice of counsel prior to executing this Notice and fully understands all provisions of this Notice and the Agreement.The Grantee further agrees and acknowledges that this Award is a non-elective arrangement pursuant to Section 409A of the Code. The Grantee further acknowledges that, from time to time, the Company may be in a “blackout period” and/or subject to applicable federal securities laws that could subject the Grantee to liability for engaging in any transaction involving the sale of the Company’s Shares.The Grantee further acknowledges and agrees that, prior to the sale of any Shares acquired under this Award, it is the Grantee’s responsibility to determine whether or not such sale of Shares will subject the Grantee to liability under insider trading rules or other applicable federal securities laws. The Grantee understands that the Award is subject to the Grantee’s consent to access this Notice, the Agreement, the prospectus (collectively, the “Award Documents”) in electronic form on the Company’s intranet or the website of the Company’s designated brokerage firm, if applicable.By signing below (or providing an electronic signature by clicking below) and accepting the grant of the Award, the Grantee: (i)consents to access electronic copies (instead of receiving paper copies) of the Award Documents via the Company’s intranet or the website of the Company’s designated brokerage firm, if applicable; (ii)represents that the Grantee has access to the Company’s intranet; (iii)acknowledges receipt of electronic copies, or that the Grantee is already in possession of paper copies, of the Award Documents; and (iv)acknowledges that the Grantee is familiar with and accepts the Award subject to the terms and provisions of the Award Documents. The Company may, in its sole discretion, decide to deliver any Award Documents by electronic means by electronic means.The Grantee hereby consents to receive such documents by electronic delivery. The Grantee hereby agrees that all questions of interpretation and administration relating to this Notice and the Agreement shall be resolved by the Administrator in accordance with Section8 of the Agreement.The Grantee further agrees to the venue and jurisdiction selection in accordance with Section9 of the Agreement.The Grantee further agrees to notify the Company upon any change in his or her residence address indicated in this Notice. Date: July 18, 2012 /s/ Mark Baum Grantee’s Signature Mark Baum Grantee’s Printed Name Address City, State & Zip 3 Award Number:1 IMPRIMIS PHARMACEUTICALS, INC. STAND-ALONE RESTRICTED STOCK UNIT AGREEMENT 1.Issuance of Units.Imprimis Pharmaceuticals, Inc. a Delaware corporation (the “Company”), hereby issues to the Grantee (the “Grantee”) named in the Notice of Stand-Alone Restricted Stock Unit Award (the “Notice”) an award (the “Award”) of the Total Number of Restricted Stock Units Awarded set forth in the Notice (the “Units”), subject to the Notice, and this Stand-Alone Restricted Stock Unit Agreement (the “Agreement”). 2.Transfer Restrictions.The Units may not be transferred in any manner other than by will or by the laws of descent and distribution. 3.Conversion of Units and Issuance of Shares. (a)General.Subject to Sections3(b) and 3(c), one share of Common Stock shall be issuable for each Unit subject to the Award (the “Shares”) upon vesting.Immediately prior to the specified effective date of a Change in Control and subject to Sections 3(b) and 3(c), vesting shall accelerate and one Share shall be issuable for each Unit subject to the Award.Immediately thereafter, or as soon as administratively feasible, the Company will transfer the appropriate number of Shares to the Grantee after satisfaction of any required tax or other withholding obligations.Any fractional Unit remaining after the Award is fully vested shall be discarded and shall not be converted into a fractional Share.Notwithstanding the foregoing, the relevant number of Shares shall be issued no later than March 15th of the year following the calendar year in which the Award vests.Effective upon the consummation of a Change in Control, the Award shall terminate. (b)Delay of Conversion.The conversion of the Units into the Shares under Section3(a) above, shall be delayed in the event the Company reasonably anticipates that the issuance of the Shares would constitute a violation of federal securities laws or other Applicable Law.If the conversion of the Units into the Shares is delayed by the provisions of this Section3(b), the conversion of the Units into the Shares shall occur at the earliest date at which the Company reasonably anticipates issuing the Shares will not cause a violation of federal securities laws or other Applicable Law.For purposes of this Section3(b), the issuance of Shares that would cause inclusion in gross income or the application of any penalty provision or other provision of the Code is not considered a violation of Applicable Law. (c)Delay of Issuance of Shares.The Company shall delay the issuance of any Shares under this Section3 to the extent necessary to comply with Section 409A(a)(2)(B)(i) of the Code (relating to payments made to certain “specified employees” of certain publicly-traded companies); in such event, any Shares to which the Grantee would otherwise be entitled during the six (6) month period following the date of the Grantee’s termination of Continuous Service will be issuable on the first business day following the expiration of such six (6) month period. 4.Right to Shares.The Grantee shall not have any right in, to or with respect to any of the Shares (including any voting rights or rights with respect to dividends paid on the Common Stock) issuable under the Award until the Award is settled by the issuance of such Shares to the Grantee. 5.Taxes. (a)Tax Liability.The Grantee is ultimately liable and responsible for all taxes owed by the Grantee in connection with the Award, regardless of any action the Company or any Related Entity takes with respect to any tax withholding obligations that arise in connection with the Award.Neither the Company norany Related Entity makes any representation or undertaking regarding the treatment of any tax withholding in connection with any aspect of the Award, including the grant, vesting, assignment, release or cancellation of the Units, the delivery of Shares, the subsequent sale of any Shares acquired upon vesting and the receipt of any dividends or dividend equivalents.The Company does not commit and is under no obligation to structure the Award to reduce or eliminate the Grantee’s tax liability. (b)Payment of Withholding Taxes.Prior to any event in connection with the Award (e.g., vesting) that the Company determines may result in any tax withholding obligation, whether United States federal, state, local or non-U.S., including any social insurance, employment tax, payment on account or other tax-related obligation (the “Tax Withholding Obligation”), the Grantee must arrange for the satisfaction of the minimum amount of such Tax Withholding Obligation in a manner acceptable to the Company. (i)By Share Withholding.The Grantee authorizes the Company to, upon the exercise of its sole discretion, withhold from those Shares otherwise issuable to the Grantee the whole number of Shares sufficient to satisfy the minimum applicable Tax Withholding Obligation.The Grantee acknowledges that the withheld Shares may not be sufficient to satisfy the Grantee’s minimum Tax Withholding Obligation.Accordingly, the Grantee agrees to pay to the Company or any Related Entity as soon as practicable, including through additional payroll withholding, any amount of the Tax Withholding Obligation that is not satisfied by the withholding of Shares described above. (ii)By Sale of Shares.Unless the Grantee determines to satisfy the Tax Withholding Obligation by some other means in accordance with clause (iii) below, the Grantee’s acceptance of this Award constitutes the Grantee’s instruction and authorization to the Company and any brokerage firm determined acceptable to the Company for such purpose to, upon the exercise of Company’s sole discretion, sell on the Grantee’s behalf a whole number of Shares from those Shares issuable to the Grantee as the Company determines to be appropriate to generate cash proceeds sufficient to satisfy the minimum applicable Tax Withholding Obligation.Such Shares will be sold on the day such Tax Withholding Obligation arises (e.g., a vesting date) or as soon thereafter as practicable.The Grantee will be responsible for all broker’s fees and other costs of sale, and the Grantee agrees to indemnify and hold the Company harmless from any losses, costs, damages, or expenses relating to any such sale.To the extent the proceeds of such sale exceed the Grantee’s minimum Tax Withholding Obligation, the Company agrees to pay such excess in cash to the Grantee.The Grantee acknowledges that the Company or its designee is under no obligation to arrange for such sale at any particular price, and that the proceeds of any such sale may not be sufficient to satisfy the Grantee’s minimum Tax Withholding Obligation.Accordingly, the Grantee agrees to pay to the Company or any Related Entity as soon as practicable, including through additional payroll withholding, any amount of the Tax Withholding Obligation that is not satisfied by the sale of Shares described above. (iii)By Check, Wire Transfer or Other Means. At any time not less than five (5) business days (or such fewer number of business days as determined by the Administrator) before any Tax Withholding Obligation arises (e.g., a vesting date), the Grantee may elect to satisfy the Grantee’s Tax Withholding Obligation by delivering to the Company an amount that the Company determines is sufficient to satisfy the Tax Withholding Obligation by (x)wire transfer to such account as the Company may direct, (y)delivery of a certified check payable to the Company, or (z)such other means as specified from time to time by the Administrator. Notwithstanding the foregoing, the Company or a Related Entity also may satisfy any Tax Withholding Obligation by offsetting any amounts (including, but not limited to, salary, bonus and severance payments) payable to the Grantee by the Company and/or a Related Entity.Furthermore, in the event of any determination that the Company has failed to withhold a sum sufficient to pay all withholding taxes due in connection with the Award, the Grantee agrees to pay the Company the amount of such deficiency in cash within five (5) days after receiving a written demand from the Company to do so, whether or not the Grantee is an employee of the Company at that time. 6.Entire Agreement; Governing Law.The Notice and this Agreement constitute the entire agreement of the parties with respect to the subject matter hereof and supersede in their entirety all prior undertakings and agreements of the Company and the Grantee with respect to the subject matter hereof, and may not be modified adversely to the Grantee’s interest except by means of a writing signed by the Company and the Grantee.These agreements are to be construed in accordance with and governed by the internal laws of the State of California without giving effect to any choice of law rule that would cause the application of the laws of any jurisdiction other than the internal laws of the State of California to the rights and duties of the parties.Should any provision of the Notice or this Agreement be determined to be illegal or unenforceable, the other provisions shall nevertheless remain effective and shall remain enforceable. 2 7.Construction.The captions used in the Notice and this Agreement are inserted for convenience and shall not be deemed a part of the Award for construction or interpretation.Except when otherwise indicated by the context, the singular shall include the plural and the plural shall include the singular.Use of the term “or” is not intended to be exclusive, unless the context clearly requires otherwise. 8.Administration and Interpretation.Any question or dispute regarding the administration or interpretation of the Notice or this Agreement shall be submitted by the Grantee or by the Company to the Administrator.The resolution of such question or dispute by the Administrator shall be final and binding on all persons. 9.Venue and Jurisdiction.The parties agree that any suit, action, or proceeding arising out of or relating to the Notice or this Agreement shall be brought exclusively in the United States District Court for the Southern District of California (or should such court lack jurisdiction to hear such action, suit or proceeding, in a California state court in the County of San Diego) and that the parties shall submit to the jurisdiction of such court.The parties irrevocably waive, to the fullest extent permitted by law, any objection the party may have to the laying of venue for any such suit, action or proceeding brought in such court.If any one or more provisions of this Section9 shall for any reason be held invalid or unenforceable, it is the specific intent of the parties that such provisions shall be modified to the minimum extent necessary to make it or its application valid and enforceable. 10.Notices.Any notice required or permitted hereunder shall be given in writing and shall be deemed effectively given upon personal delivery, upon deposit for delivery by an internationally recognized express mail courier service or upon deposit in the United States mail by certified mail (if the parties are within the United States), with postage and fees prepaid, addressed to the other party at its address as shown in these instruments, or to such other address as such party may designate in writing from time to time to the other party. 11.Amendment and Delay to Meet the Requirements of Section409A.The Grantee acknowledges that the Company, in the exercise of its sole discretion and without the consent of the Grantee, may amend or modify this Agreement in any manner and delay the issuance of any Shares issuable pursuant to this Agreement to the minimum extent necessary to meet the requirements of Section409A of the Code as amplified by any Treasury regulations or guidance from the Internal Revenue Service as the Company deems appropriate or advisable.In addition, the Company makes no representation that the Award will comply with Section 409A of the Code and makes no undertaking to prevent Section 409A of the Code from applying to the Award or to mitigate its effects on any deferrals or payments made in respect of the Units.The Grantee is encouraged to consult a tax adviser regarding the potential impact of Section409A of the Code. 12.Definitions.The following definitions shall apply as used herein. (a)“Administrator” means the Board. (b)“Applicable Laws” means the legal requirements relating to this Agreement and the Award granted hereunder with respect to applicable provisions of federal securities laws, state corporate and securities laws, the Code, the rules of any applicable stock exchange or national market system, and the rules of any non-U.S. jurisdiction applicable to Awards granted to residents therein. (c)“Award” means the grant of a Restricted Stock Unit under this Agreement. (d)“Board” means the Board of Directors of the Company. (e)“Change in Control”A Change in Control shall be deemed to have occurred if: (i)a tender offer (or series of related offers) shall be made and consummated for the ownership of 50% or more of the outstanding voting securities of the Company, unless as a result of such tender offer more than 50% of the outstanding voting securities of the surviving or resulting corporation shall be owned in the aggregate by the stockholders of the Company (as of the time immediately prior to the commencement of such offer), any employee benefit plan of the Company or its subsidiaries, and their affiliates; (ii)the Company shall be merged or consolidated with another corporation, unless as a result of such merger or consolidation more than 50% of the outstanding voting securities of the surviving or resulting corporation shall be owned in the aggregate by the stockholders of the Company (as of the time immediately prior to such transaction), any employee benefit plan of the Company or its subsidiaries, and their affiliates; (iii)the Company shall sell substantially all of its assets to another corporation that is not wholly owned by the Company, unless as a result of such sale more than 50% of such assets shall be owned in the aggregate by the stockholders of the Company (as of the time immediately prior to such transaction), any employee benefit plan of the Company or its subsidiaries and their affiliates; or (iv)a person (as defined below) shall acquire 50% or more of the outstanding voting securities of the Company (whether directly, indirectly, beneficially or of record), unless as a result of such acquisition more than 50% of the outstanding voting securities of the surviving or resulting corporation shall be owned in the aggregate by the stockholders of the Company (as of the time immediately prior to the first acquisition of such securities by such person), any employee benefit plan of the Company or its Subsidiaries, and their affiliates. 3 (f)“Code” means the Internal Revenue Code of 1986, as amended. (g)“Common Stock” means the common stock of the Company. (h)“Company” means Imprimis Pharmaceuticals, Inc., aDelawarecorporation. (i)“Consultant” means any person (other than an Employee or a Director, solely with respect to rendering services in such person’s capacity as a Director) who is engaged by the Company or any Related Entity to render consulting or advisory services to the Company or such Related Entity. (j)“Continuous Service” means that the provision of services to the Company or a Related Entity in any capacity of Employee, Director or Consultant is not interrupted or terminated.In jurisdictions requiring notice in advance of an effective termination as an Employee, Director or Consultant, Continuous Service shall be deemed terminated upon the actual cessation of providing services to the Company or a Related Entity notwithstanding any required notice period that must be fulfilled before a termination as an Employee, Director or Consultant can be effective under Applicable Laws.The Grantee’s Continuous Service shall be deemed to have terminated either upon an actual termination of Continuous Service or upon the entity for which the Grantee provides services ceasing to be a Related Entity.Continuous Service shall not be considered interrupted in the case of (i)any approved leave of absence, (ii)transfers among the Company, any Related Entity, or any successor, in any capacity of Employee, Director or Consultant, or (iii)any change in status as long as the individual remains in the service of the Company or a Related Entity in any capacity of Employee, Director or Consultant (except as otherwise provided in this Agreement).An approved leave of absence shall include sick leave, military leave, or any other authorized personal leave. (k)“Director” means a member of the Board or the board of directors of any Related Entity. (l)“Disability” means total and permanent disability as defined in Section 22(e)(3) of the Code. (m)“Employee” means any person, including an Officer or Director, who is in the employ of the Company or any Related Entity, subject to the control and direction of the Company or any Related Entity as to both the work to be performed and the manner and method of performance.The payment of a director’s fee by the Company or a Related Entity shall not be sufficient to constitute “employment” by the Company. (n)“Exchange Act” means the Securities Exchange Act of 1934, as amended. (o)“Fair Market Value” means, as of any date, the value of Common Stock determined as follows: (i)If the Common Stock is listed on one or more established stock exchanges or national market systems, including without limitation The Nasdaq Global Market or The Nasdaq Capital Market of The Nasdaq Stock Market, its Fair Market Value shall be the closing sales price for such stock (or the closing bid, if no sales were reported) as quoted on the principal exchange or system on which the Common Stock is listed (as determined by the Administrator) on the date of determination (or, if no closing sales price or closing bid was reported on that date, as applicable, on the last trading date such closing sales price or closing bid was reported), as reported in The Wall Street Journal or such other source as the Administrator deems reliable; (ii)If the Common Stock is regularly quoted on an automated quotation system (including the OTC Bulletin Board) or by a recognized securities dealer, its Fair Market Value shall be the closing sales price for such stock as quoted on such system or by such securities dealer on the date of determination, but if selling prices are not reported, the Fair Market Value of a share of Common Stock shall be the mean between the high bid and low asked prices for the Common Stock on the date of determination (or, if no such prices were reported on that date, on the last date such prices were reported), as reported in The Wall Street Journal or such other source as the Administrator deems reliable; or 4 (iii)In the absence of an established market for the Common Stock of the type described in (i) and (ii), above, the Fair Market Value thereof shall be determined by the Administrator in good faith. (p)“Grantee” means an Employee, Director or Consultant who receives the Award under this Agreement. (q)“Officer” means a person who is an officer of the Company or a Related Entity within the meaning of Section16 of the Exchange Act and the rules and regulations promulgated thereunder. (r)“Parent” means a “parent corporation”, whether now or hereafter existing, as defined in Section424(e) of the Code. (s)“Related Entity” means any Parent or Subsidiary of the Company. (t)“Restricted Stock Units” means an Award which may be earned in whole or in part upon the passage of time or the attainment of performance criteria established by the Administrator and which may be settled for cash, Shares or other securities or a combination of cash, Shares or other securities as established by the Administrator. (u)“Share” means a share of the Common Stock. (v)“Subsidiary” means a “subsidiary corporation”, whether now or hereafter existing, as defined in Section424(f) of the Code. END OF AGREEMENT 5
